Title: From Thomas Jefferson to James Houston, 10 February 1804
From: Jefferson, Thomas
To: Houston, James


               
                  Washington Feb. 10. 04.
               
               Th: Jefferson presents his salutations to mr Houston, and in compliance with the desire expressed in his letter of the 4th. returns him his journal. he is happy that mr Houston has got into the hands of the person who is certainly the most able he could have found in the unfortunate complaint under which he labours. with respect to any application to Congress, it would be inefficient, because the Constitution allows them to give no other reward for useful discoveries but the exclusive right for 14. years: and the care of the public health is not among those given to the general government, but remains exclusively with the legislatures of the respective states. he congratulates mr Houston on his prospect of recovery, and sincerely wishes it may be compleated.
            